               Case 2:20-cr-00222-RAJ Document 50 Filed 03/01/21 Page 1 of 4




 1                                                                 The Honorable Richard A. Jones
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 6
                                           AT SEATTLE
 7
     UNITED STATES OF AMERICA,                           NO. CR20-222-RAJ
 8
                                                         ORDER CONTINUING
 9                                   Plaintiff,
                                                         TRIAL DATE AND PRETRIAL
10                        v.                             MOTIONS DEADLINE
11
   JASON DESIMAS and DANIEL
12 DELBERT DORSON,
13                                   Defendants.
14
15          THIS MATTER comes before the Court upon Defendant Daniel Delbert Dorson’s
16 Motion to Continue Trial Date and Pretrial Motions Deadline. Dkt. 48. Trial in this matter
17 is currently scheduled for March 1, 2021. On December 30, 2020, Chief Judge Martinez
18 issued General Order 18-20 in response to the continuing outbreak of Coronavirus Disease
19 (COVID-19) in this District. The General Order noted that the significant increase in the
20 daily number of positive cases, hospitalizations, and deaths “has foreclosed the possibility of
21 further increasing the number and type of in-court proceedings” and explained further as
22 follows:
23          A statewide vaccination effort has begun, with the first doses going to “Phase
            1A” groups, which include frontline health workers and long-term care
24          residents and staff. The distribution of the vaccine to other members of the
25          general public is anticipated to proceed in phases through the coming months.
            At this time, it appears likely that the majority of individuals with business in
26          the Courthouses, including potential jurors, will not be fully vaccinated before
27          March 31, 2021. Limiting the size and frequency of gatherings remain critical
            to preventing serious injury and death from COVID-19.
28

     ORDER CONTINUING TRIAL DATE
     AND PRETRIAL MOTIONS DEADLINE
     United States v. DeSimas, et al. CR20-222-RAJ – 1
                   Case 2:20-cr-00222-RAJ Document 50 Filed 03/01/21 Page 2 of 4




 1 Accordingly, General Order 18-20 continued all “criminal in-person hearings and
 2 trials…scheduled to occur before March 31, 2021…pending a future general order from this
 3 Court or the order of an individual judge consistent with the procedures set forth in General
 4 Order 15-20.”
 5              On January 5, 2021, Washington Governor Jay Inslee issued a new set of restrictions
 6 that replaced the prior COVID-related restrictions in Washington that were in effect between
 7 early November 2020 and January 11, 2021. Governor Inslee’s “Healthy Washington –
 8 Roadmap to Recovery” is a two-phased recovery plan that took effect on January 11, 2021
 9 and divided the state into eight geographic regions. Health metrics determine whether each
10 region must remain in Phase 1 with strict limitations in place similar to the restrictions
11 imposed in November 2020, or whether the region may progress to Phase 2 with slightly less
12 restrictive regulations. Even in Phase 2, masks and physical distancing are required
13 statewide for all activities. 1 At the current time, none of the eight regions in the state have
14 achieved the health metrics required to move from Phase 1 to Phase 2. Thus, indoor social
15 gatherings remain prohibited statewide. 2
16              On January 19, 2021, the Washington State Department of Health (DOH) announced
17 that as of January 16, 2021, 42.3% of the total doses of vaccine that have been delivered to
18 Washington State had been administered (a total of 294,386 doses). DOH also announced
19 that effective immediately it was expanding access to the COVID-19 vaccine to all people
20 over the age of 65. Currently all individuals in categories 1A1 and 1A2 (healthcare workers,
21 first responders, and long-term care facility residents) and 1B1(all people >70 and all people
22 >50 in multigenerational households) are eligible to receive the vaccine. According to
23 DOH’s announcement, the State hopes to make vaccines available to individuals in
24 categories 1B2, 1B3, and 1B4 in late winter or early spring. Information on who is available
25
26
     1
         https://medium.com/wagovernor/inslee-announces-healthy-washington-roadmap-to-recovery-
27 229b880a6859.
     2
         https://www.doh.wa.gov/Newsroom/Articles/ID/2570/Roadmap-to-recovery-update-All-regions-staying-in-
28 Phase-1-for-now

         ORDER CONTINUING TRIAL DATE
         AND PRETRIAL MOTIONS DEADLINE
         United States v. DeSimas, et al. CR20-222-RAJ – 2
                Case 2:20-cr-00222-RAJ Document 50 Filed 03/01/21 Page 3 of 4




 1 for future phases (2, 3, and 4) has not yet been released. 3
 2           Given the Court’s grave concerns about the safety of the public and the parties and the
 3 current numbers of COVID cases, it is not possible to proceed with a jury trial in this matter
 4 on Monday, March 1, 2021. The safety and health of all involved individuals and the public
 5 is of paramount concern to the Court. Limiting the size and frequency of gatherings remains
 6 critical to preventing serious illness and death from COVID-19. The continuing public
 7 health situation resulting from the pandemic also limits the availability and ability of
 8 witnesses, counsel, and Court staff to be present in the courtroom. Further, because of the
 9 recommendations that individuals at higher risk of contracting this disease – including
10 individuals with underlying health conditions, individuals age 60 and older, and individuals
11 who are pregnant – avoid large groups of people, at this time, it would be difficult, if not
12 impossible, to get a jury pool that would represent a fair cross section of the community.
13 Based on the recommendations, it would also be medically inadvisable to do so.
14           The Court notes that counsel for Defendant Jason DeSimas do not oppose the
15 continuance, but that Mr. DeSimas has declined to execute a speedy trial waiver. Dkt. 49.
16 As a result of the above findings, however, the failure to grant a continuance of the trial date
17 in this case would likely result in a miscarriage of justice. Pursuant to 18 U.S.C.
18 § 3161(h)(7)(A), the ends of justice served by continuing the trial in this case outweigh the
19 best interest of the public and the defendants to a speedy trial.
20           The Court further finds that:
21           (a) taking into account the exercise of due diligence, a failure to grant a continuance
22 in this case would deny counsel for the defendants the reasonable time necessary for
23 effective preparation, due to counsels’ need for more time to review the evidence, consider
24 possible defenses, and gather evidence material to the defense, as set forth in 18 U.S.C. §
25 3161(h)(7)(B)(iv); and
26
27   3
       https://www.doh.wa.gov/Newsroom/Articles/ID/2573/Moving-to-the-next-phase-Vaccine-expansion-plan-meant-to-
     accelerate-the-pace-of-vaccinations-statewide and
28   https://www.doh.wa.gov/Portals/1/Documents/1600/coronavirus/VaccinationPhasesInfographic.pdf

      ORDER CONTINUING TRIAL DATE
      AND PRETRIAL MOTIONS DEADLINE
      United States v. DeSimas, et al. CR20-222-RAJ – 3
               Case 2:20-cr-00222-RAJ Document 50 Filed 03/01/21 Page 4 of 4




 1          (b) a failure to grant a continuance in this proceeding would likely result in a
 2 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
 3          (c) the additional time requested is a reasonable period of delay, as counsel has
 4 requested more time to prepare for trial, to investigate the matter, to gather evidence material
 5 to the defense, and to consider possible defenses; and
 6          (d) the additional time requested between the current trial date of March 1, 2021 and
 7 the new trial date is necessary to provide counsel for the defendants the reasonable time
 8 necessary to prepare for trial, considering counsels’ schedule and all of the facts set forth
 9 above.
10          IT IS HEREBY ORDERED that the trial in this matter is continued until December 6,
11 2021, at 9:00 a.m.
12          IT IS FURTHER ORDERED that all pretrial motions, including motions in limine,
13 shall be filed no later than October 21, 2021.
14          IT IS FURTHER ORDERED that the time between the date of this Order and the new
15 trial date of December 6, 2021, is excluded in computing the time within which trial must
16 commence because the ends of justice served by granting this continuance outweigh the best
17 interest of the public and the defendants in a speedy trial, 18 U.S.C. § 3161(h)(7)(A).
18
19          DATED this 1st day of March, 2021.
20
21                                                       A
22                                                       The Honorable Richard A. Jones
23                                                       United States District Judge
24
25
26
27
28

     ORDER CONTINUING TRIAL DATE
     AND PRETRIAL MOTIONS DEADLINE
     United States v. DeSimas, et al. CR20-222-RAJ – 4
